
	
		II
		111th CONGRESS
		1st Session
		S. 1731
		IN THE SENATE OF THE UNITED STATES
		
			September 30, 2009
			Mr. Reed (for himself,
			 Mr. Durbin, Mr.
			 Whitehouse, and Mr. Merkley)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require certain mortgagees to make loan modifications,
		  to establish a grant program for State and local government mediation programs,
		  to create databases on foreclosures, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Preserving Homes and Communities
			 Act of 2009.
		2.Loan
			 modification requirements
			(a)DefinitionsIn
			 this section—
				(1)the term
			 covered mortgagee means—
					(A)a mortgagee under
			 a federally related mortgage loan; and
					(B)the agent of a
			 mortgagee under a federally related mortgage loan;
					(2)the term
			 covered mortgagor means an individual who is a mortgagor under a
			 federally related mortgage loan—
					(A)made by a covered
			 mortgagee;
					(B)secured by the
			 principal residence of the mortgagor; and
					(C)on which the
			 mortgagor cannot make payments due to financial hardship, as determined by the
			 Secretary;
					(3)the term
			 federally related mortgage loan has the same meaning as in section
			 3 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2602);
				(4)the term
			 home loan modification protocol means a home loan modification
			 protocol that is developed under a home loan modification program put into
			 effect by the Secretary of the Treasury or the Secretary;
				(5)the term
			 qualified loan modification means a modification to the terms of a
			 mortgage agreement between a covered mortgagee and a covered mortgagor that is
			 made pursuant to a determination by the covered mortgagee using a home loan
			 modification protocol that a modification would produce a greater net present
			 value than foreclosure to—
					(A)the covered
			 mortgagee; or
					(B)in the aggregate,
			 all persons that hold an interest in the mortgage agreement; and
					(6)the term
			 Secretary means the Secretary of Housing and Urban
			 Development.
				(b)Loan
			 modification required
				(1)In
			 generalA covered mortgagee may not initiate or continue a
			 foreclosure proceeding against a covered mortgagor that is otherwise authorized
			 under State law unless—
					(A)the covered
			 mortgagee has determined whether the covered mortgagor is eligible for a
			 qualified loan modification;
					(B)in the case of a
			 covered mortgagor who the covered mortgagee determines is eligible for a
			 qualified loan modification, the covered mortgagee has offered a qualified loan
			 modification to the covered mortgagor; and
					(C)in the case of a
			 covered mortgagor who the covered mortgagee determines is not eligible for a
			 qualified loan modification, the covered mortgagee has made available to the
			 covered mortgagor the note, deed of trust, or any other document necessary to
			 establish the right of the mortgagee to foreclose on the mortgage.
					(2)No waiver of
			 rightsA covered mortgagee may not require a covered mortgagor to
			 waive any right of the covered mortgagor as a condition of making a qualified
			 loan modification.
				(3)Sale of real
			 property securing mortgage
					(A)SaleA
			 covered mortgagee may not sell the real property securing the mortgage of a
			 covered mortgagor unless the covered mortgagee submits to the appropriate State
			 entity in the State in which the real property is located, a certification that
			 the covered mortgagee has made a determination under paragraph (1)(A).
					(B)Action by
			 purchaserA person that purchases from a covered mortgagee the
			 real property securing the mortgage of a covered mortgagor may not recover
			 possession of the real property unless the covered mortgagee submits to the
			 appropriate State entity in the State in which the real property is located, a
			 certification that the covered mortgagee has made a determination under
			 paragraph (1)(A).
					(C)Certification
			 standardsThe Secretary shall establish minimum standards for the
			 certification required under this paragraph.
					(4)Defense to
			 foreclosureFailure to comply with this subsection shall be a
			 defense to foreclosure.
				(5)Rule of
			 constructionNothing in this subsection may be construed to
			 prevent a covered mortgagee from offering or making a loan modification with a
			 lower payment, lower interest rate, or principal reduction beyond that required
			 by a modification made using a home loan modification protocol with respect to
			 a covered mortgagor.
				(c)Fees
			 prohibited
				(1)Loan
			 modification fees prohibitedA covered mortgagee may not charge a
			 fee to a covered mortgagor for carrying out the requirements under subsection
			 (b).
				(2)Foreclosure-related
			 fees
					(A)In
			 generalExcept as provided in subparagraph (B), a mortgagee may
			 not charge a foreclosure-related fee to a mortgagor before—
						(i)the
			 mortgagee has made a determination under subsection (b)(1); and
						(ii)the mortgage has
			 entered the foreclosure process.
						(B)Delinquency
			 feesA mortgagee may charge a delinquency fee for late payment by
			 the mortgagor.
					(3)Fees not in
			 contractA mortgagee may charge to a mortgagor only such fees as
			 have been specified in advance by the mortgage agreement.
				(4)Fees for
			 expenses incurredA mortgagee may charge a fee to a mortgagor
			 only for services actually performed by the mortgagee or a third party in
			 relation to the mortgage agreement. For purposes of this paragraph, the term
			 third party does not include an affiliate or subsidiary of the
			 mortgagee.
				(5)PenaltyThe
			 Secretary shall collect from any mortgagee that charges a fee in violation of
			 this subsection an amount equal to $6,000 for each such fee.
				(d)RegulationsNot
			 later than 3 months after the date of enactment of this Act, the Secretary
			 shall issue by notice any requirements to carry out this section. The Secretary
			 shall subsequently issue, after notice and comment, final regulations to carry
			 out this section.
			3.Grants to States
			 to assist homeowners in defaultSection 106 of the Housing and Urban
			 Development Act of 1968 (12 U.S.C. 1701x) is amended by adding at the end the
			 following:
			
				(g)Grants to
				States To assist homeowners in default
					(1)DefinitionsIn
				this subsection—
						(A)the term
				eligible agency means a State housing finance agency or an agency
				designated by the State as an eligible agency;
						(B)the term
				eligible homeowner means a mortgagor who—
							(i)is a permanent
				resident of the State in which the principal residence of the mortgagor is
				located;
							(ii)agrees to seek
				counseling from a counseling agency approved by the Secretary if the eligible
				homeowner receives a loan or grant made using funds under this
				subsection;
							(iii)is suffering
				from financial hardship which is unexpected or due to circumstances beyond the
				control of the mortgagor;
							(iv)is unable to
				correct any delinquency on any amounts past due on the home loan of such
				mortgagor within a reasonable time without financial assistance;
							(v)has requested a
				loan modification from the mortgagee;
							(vi)is unable to
				make full payment on any home loan payment due for all liens within the 30-day
				period following the date of the application by the mortgagor for a loan or
				grant using funds under this subsection;
							(vii)the eligible
				agency determines has a reasonable probability of resuming full payments due
				for all liens on the mortgage of such mortgagor not later than 15 months after
				the date on which the mortgagor receives a loan or grant using funds under this
				subsection; and
							(viii)has not
				previously received a loan or grant using funds under this subsection;
				and
							(C)the term
				mortgagor means a mortgagor under a mortgage—
							(i)secured by a 1-
				to 4-family owner-occupied residence (including a 1-family unit in a
				condominium project and a membership interest and occupancy agreement in a
				cooperative housing project) that is used as the principal residence of the
				mortgagor;
							(ii)with an interest
				rate that does not exceed the prime rate of interest at the time of loan
				origination, as such prime rate is determined by not less than 75 percent of
				the 30 largest depository institutions in the United States; and
							(iii)for an amount
				that does not exceed the conforming loan limit for conventional mortgages, as
				determined under section 302(b)(2) of the Federal National Mortgage Association
				Charter Act (12 U.S.C. 1717(b)(2)).
							(2)Grant program
				establishedThe Secretary shall award grants to eligible
				agencies, to enable eligible agencies to provide—
						(A)1-time emergency
				grants or subsidized loans to eligible homeowners to assist such eligible
				homeowners in satisfying any amounts past due on their home loans;
						(B)grants or
				subsidized loans to eligible homeowners for a specified number of future
				mortgage payments by the eligible homeowners; and
						(C)stipends of not
				more than $1,500 to assist with relocation expenses for homeowners not eligible
				for the program.
						(3)Additional
				services provided by eligible agencyAn eligible agency that
				receives a grant under this subsection shall provide—
						(A)a readily
				accessible source for information on, and referral to, public services
				available to assist a homeowner who is in default on their home loan;
						(B)a homeowner with
				referrals to counseling agencies approved by the Department of Housing and
				Urban Development that may be able to assist that homeowner, if that homeowner
				is in default on their home loan;
						(C)information to
				homeowners on available community resources relating to homeownership,
				including—
							(i)public assistance
				or benefits programs;
							(ii)mortgage
				assistance programs, including programs that help homeowners prepare documents
				for loan modification applications;
							(iii)home repair
				assistance programs;
							(iv)legal assistance
				programs;
							(v)utility
				assistance programs;
							(vi)food assistance
				programs; and
							(vii)other Federal,
				State, or local government funded social services; and
							(D)staff who—
							(i)are able to
				conduct a brief assessment of the situation of a homeowner; and
							(ii)based on such
				assessment, make appropriate referrals to, and provide application information
				regarding, programs that can provide assistance to such homeowner.
							(4)FormulaNot
				later than 3 months after the date of enactment of the
				Preserving Homes and Communities Act of
				2009, the Secretary shall develop a formula for the award of
				funds under this subsection that includes the following factors:
						(A)The population of
				the State, as determined by the Bureau of the Census in most recent estimate of
				the resident population of the State.
						(B)The rate of
				mortgages in the State that are delinquent more than 90 days.
						(C)The ratio of
				foreclosures to owner-occupied households in the State.
						(D)The change, if
				any, in the rate of unemployment in the State between 2007 and 2008.
						(5)Program
				requirements
						(A)Selection
				criteria
							(i)In
				generalEach eligible entity that receives a grant under this
				subsection shall develop selection criteria for eligible homeowners seeking a
				grant or subsidized loan under this subsection.
							(ii)Income
				reportingA mortgagor that receives a grant or subsidized loan
				under this subsection shall be required, in accordance with criteria prescribed
				by the eligible agency, to report any increase in income.
							(B)Loan
				requirements
							(i)Interest
				RateAny loan made using a grant under this subsection shall
				carry a simple annual percentage rate of interest which shall not exceed the
				prime rate of interest, as such prime rate is determined from time to time by
				not less than 75 percent of the 30 largest depository institutions in the
				United States.
							(ii)Compound
				interest prohibitedInterest on the outstanding principal balance
				of any loan under this subsection shall not compound.
							(iii)Balance
				due
								(I)In
				generalThe principal of any loan made under this paragraph,
				including any interest accrued on such principal, shall not be due and payable
				unless the real property securing such loan is sold or transferred.
								(II)Deposit of
				balance dueIf an event described in subclause (I) occurs, the
				principal of any loan made under this subsection, including any interest
				accrued on such principal, shall immediately become due and payable to the
				eligible agency from which the loan originated.
								(iv)PrepaymentAny
				eligible homeowner who receives a loan using a grant made under this subsection
				may repay the loan in full, without penalty, by lump sum or by installment
				payments, at any time prior to the loan becoming due and payable.
							(v)Maximum
				amountThe amount of any loan to any 1 eligible homeowner under
				this subsection may not exceed 20 percent of the original mortgage amount
				borrowed by the eligible homeowner.
							(vi)SubordinationAny
				loan made using a grant under this subsection will be subordinated to any
				refinancing of the first mortgage, any preexisting subordinate financing, any
				purchase money mortgage, or subordinated for any other reason, as determined by
				the eligible agency.
							(6)Separate
				account
						(A)Separate
				accountAn eligible agency that receives a grant under this
				subsection shall establish a separate account in which to hold amounts received
				under this subsection.
						(B)Repayment of
				loansAny amounts repaid on a subsidized loan made under this
				subsection shall be deposited in the account established under subparagraph
				(A).
						(C)Other
				fundingAmounts donated or otherwise directed to be used for
				purposes of this subsection may be deposited in the account established under
				subparagraph (A) to help capitalize such account.
						(7)Use of grant
				funds
						(A)In
				generalSubject to subparagraph (B), any amounts made available
				for purposes of this subsection may be used only for the purposes described in
				paragraph (2).
						(B)Exception for
				administrative costsAn eligible agency may use not more than 5
				percent of any funds received under this subsection for administrative costs
				relating to activities carried out under paragraph (2).
						(8)Existing loan
				fundsAny eligible agency with a previously existing fund
				established to make loans to assist homeowners in satisfying any amounts past
				due on their home loan or for future payments may use funds appropriated for
				purposes of this subsection for that existing loan fund, even if the
				eligibility, application, program, or use requirements for that loan program
				differ from the eligibility, application, program, and use requirements of this
				subsection, unless such use is expressly determined by the Secretary to be
				inappropriate.
					(9)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section—
						(A)$6,375,000,000
				for fiscal year 2010; and
						(B)such sums as may
				be necessary for each of fiscal years 2011 through
				2013.
						.
		4.Mediation
			 initiatives
			(a)DefinitionsIn
			 this section—
				(1)the term
			 mortgagee includes the agent of a mortgagee; and
				(2)the term
			 Secretary means the Secretary of Housing and Urban
			 Development.
				(b)Grant program
			 establishedThe Secretary shall establish a grant program to make
			 competitive grants to State and local governments to establish mediation
			 programs that assist mortgagors facing foreclosure.
			(c)Mediation
			 programsA mediation program established using a grant under this
			 section shall—
				(1)require
			 participation in the program by—
					(A)any mortgagee
			 that initiates a foreclosure proceeding; and
					(B)any mortgagor who
			 is subject to a foreclosure proceeding;
					(2)require any
			 mortgagee or mortgagor required to participate in the program to make a good
			 faith effort to resolve issues relating to foreclosure proceedings through
			 mediation;
				(3)if mediation is
			 not made available to the mortgagor before a foreclosure proceeding is
			 initiated, allow the mortgagor to request mediation at any time before a
			 foreclosure sale;
				(4)provide
			 for—
					(A)supervision by a
			 State court (or a State court in conjunction with an agency or department of a
			 State or local government) of the mediation program;
					(B)selection and
			 training of neutral, third-party mediators by a State court (or an agency or
			 department of the State or local government);
					(C)penalties to be
			 imposed by a State court, or an agency or department of a State or local
			 government, if a mortgagee fails to comply with an order to participate in
			 mediation; and
					(D)consideration by
			 a State court (or an agency or department of a State or local government) of
			 recommendations by a mediator relating to penalties for failure to fulfill the
			 requirements of the mediation program;
					(5)require that each
			 mortgagee that participates in the mediation program make available to the
			 mortgagor, before and during participation in the mediation program,
			 documentation of—
					(A)a loan
			 modification calculation or net present value calculation made by the mortgagee
			 in relation to the mortgage using a home loan modification protocol—
						(i)developed under a
			 home loan modification program put into effect by the Secretary of the Treasury
			 or the Secretary; or
						(ii)approved by the
			 Secretary;
						(B)the loan
			 origination, including any note, deed of trust, or other document necessary to
			 establish the right of the mortgagee to foreclose on the mortgage;
					(C)any pooling and
			 servicing agreement that the mortgagee believes prohibits a loan
			 modification;
					(D)the payment
			 history of the mortgagor and a detailed accounting of any costs or fees
			 associated with the account of the mortgagor; and
					(E)the specific
			 alternatives to foreclosure considered by the mortgagee, including loan
			 modifications, workout agreements, and short sales;
					(6)prohibit a
			 mortgagee from shifting the costs of participation in the mediation program,
			 including the attorney's fees of the mortgagee, to a mortgagor;
				(7)provide
			 that—
					(A)any holder of a
			 junior lien against the property that secures a mortgage that is the subject of
			 a mediation—
						(i)be
			 notified of the mediation; and
						(ii)be
			 permitted to participate in the mediation; and
						(B)any proceeding
			 initiated by a holder of a junior lien against the property that secures a
			 mortgage that is the subject of a mediation be stayed pending the
			 mediation;
					(8)provide
			 information to mortgagors about housing counselors approved by the Secretary;
			 and
				(9)be free of charge
			 to the mortgagor and mortgagee.
				(d)RecordkeepingA
			 State or local government that receives a grant under this section shall keep a
			 record of the outcome of each mediation carried out under the mediation
			 program, including the nature of any loan modification made as a result of
			 participation in the mediation program.
			(e)TargetingA
			 State that receives a grant under this section may establish—
				(1)a State-wide
			 mediation program; or
				(2)a mediation
			 program in a specific locality that the State determines has a high need for
			 such program due to—
					(A)the number of
			 foreclosures in the locality; or
					(B)other
			 characteristics of the locality that contribute to the number of foreclosures
			 in the locality.
					(f)Federal
			 shareThe Federal share of the cost of a mediation program
			 established using a grant under this section may not exceed 50 percent.
			(g)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
				(1)$80,000,000 for
			 fiscal year 2010; and
				(2)such sums as may
			 be necessary for each of fiscal years 2011 through 2013.
				5.Oversight of
			 public and private efforts to reduce mortgage defaults and
			 foreclosures
			(a)DefinitionsIn
			 this section—
				(1)the term
			 heads of appropriate agencies means the Comptroller of the
			 Currency, the Board of Governors of the Federal Reserve System, the Federal
			 Deposit Insurance Corporation, the National Credit Union Administration, the
			 Director of the Office of Thrift Supervision, and a representative of State
			 banking regulators selected by the Secretary of Housing and Urban
			 Development;
				(2)the term
			 mortgagee means—
					(A)an original
			 lender under a mortgage;
					(B)any servicers,
			 affiliates, agents, subsidiaries, successors, or assignees of an original
			 lender; and
					(C)any subsequent
			 purchaser, trustee, or transferee of any mortgage or credit instrument issued
			 by an original lender;
					(3)the term
			 Secretary means the Secretary of Housing and Urban Development;
			 and
				(4)the term
			 servicer means any person who collects on a home loan, whether
			 such person is the owner, the holder, the assignee, the nominee for the loan,
			 or the beneficiary of a trust, or any person acting on behalf of such
			 person.
				(b)Monitoring of
			 home loans
				(1)In
			 generalThe Secretary, in consultation with the heads of
			 appropriate agencies, shall develop and implement a plan to monitor—
					(A)conditions and
			 trends in homeownership and the mortgage industry, in order to predict trends
			 in foreclosures to better understand other critical aspects of the mortgage
			 market; and
					(B)the effectiveness
			 of public efforts to reduce mortgage defaults and foreclosures.
					(2)Report to
			 CongressNot later than 1 year after the development of the plan
			 under paragraph (1), and each year thereafter, the Secretary shall submit a
			 report to Congress that—
					(A)summarizes and
			 describes the findings of the monitoring required under paragraph (1);
			 and
					(B)includes
			 recommendations or proposals for legislative or administrative action
			 necessary—
						(i)to
			 increase the authority of the Secretary to levy penalties against any
			 mortgagee, or other person or entity, who fails to comply with the requirements
			 described in this section;
						(ii)to
			 improve coordination between public and private initiatives to reduce the
			 overall rate of mortgage defaults and foreclosures; and
						(iii)to improve
			 coordination between initiatives undertaken by Federal, State, and local
			 governments.
						(c)National
			 database on defaults and foreclosures
				(1)In
			 generalThe Secretary, in consultation with the heads of
			 appropriate agencies, shall develop recommendations for a national database on
			 mortgage defaults and foreclosures that—
					(A)provide
			 information to Federal regulatory agencies on—
						(i)mortgagees that
			 generate home loans that go into default or foreclosure at a rate significantly
			 higher than the national average for such mortgagees;
						(ii)the factors
			 associated with such higher rates; and
						(iii)other factors
			 and indicators that the Secretary determines are critical to monitoring the
			 mortgage markets; and
						(B)provide
			 information to Federal, State, and local governments on loans, defaults,
			 foreclosure initiations, foreclosure completions, and sheriff sales
			 that—
						(i)is
			 not otherwise readily available;
						(ii)would allow for
			 a better understanding of local, regional, and national trends in
			 delinquencies, defaults, and foreclosures; and
						(iii)helps improve
			 public policies that reduce defaults and foreclosures.
						(2)ConsiderationsIn
			 developing the recommendations under paragraph (1), the Secretary shall take
			 into consideration privacy concerns and legal issues relating to such concerns,
			 including the advisability of establishing rules relating to access to
			 information obtained under subsection (d).
				(3)Report to
			 Congress on national databaseNot later than 12 months after the
			 date of enactment of this Act, the Secretary shall submit a report to Congress
			 that contains—
					(A)the
			 recommendations developed under paragraph (1); and
					(B)an estimate of
			 the cost of maintaining the database described in paragraph (1).
					(d)Provision of
			 data
				(1)Data report
			 requiredNot later than 18 months after the date of enactment of
			 this Act, the Secretary, in consultation with the heads of appropriate
			 agencies, shall issue final rules that require each mortgagee or servicer that
			 originates or services not fewer than 100 loans in a calendar year (or any
			 other person that the Secretary determines can effectively provide the data
			 described in paragraph (2)) to submit a report to the Secretary not less
			 frequently than once each quarter that contains data the Secretary determines
			 are necessary to carry out this section.
				(2)Contents of
			 reportEach report submitted under paragraph (1) shall contain
			 data that—
					(A)for each loan,
			 use the identification requirements that are established under the Home
			 Mortgage Disclosure Act (12 U.S.C. 2801 et seq.) for data reporting,
			 including—
						(i)the
			 year of origination;
						(ii)the agency code
			 of the originator;
						(iii)the respondent
			 identification number of the originator; and
						(iv)the identifying
			 number for the loan;
						(B)describe the
			 characteristics of each home loan originated in the preceding 12 months by the
			 mortgagee or servicer (or, in the case of the first report required to be
			 submitted under this subsection, all active loans originated by the mortgagee
			 or servicer), including—
						(i)the
			 loan-to-value ratio at the time of origination for each mortgage on the
			 property;
						(ii)the type of
			 mortgage, such as a fixed-rate or adjustable-rate mortgage; and
						(iii)any other loan
			 or loan underwriting characteristics determined by the Secretary to be
			 necessary in order to meet the requirements of paragraph (1) and that are not
			 already available to the Secretary through a national mortgage database;
						(C)include the
			 performance outcome of each home loan originated in the preceding 12 months by
			 the mortgagee or servicer (or, in the case of the first report required to be
			 submitted under this subsection, all active loans originated by the mortgagee
			 or servicer), including—
						(i)whether such home
			 loan was in delinquency at any point in such 12-month period; and
						(ii)whether any
			 foreclosure proceeding was initiated on such home loan during such 12-month
			 period;
						(D)are sufficient to
			 establish for each home loan that at any point during the preceding 12 months
			 had become 60 or more days delinquent with respect to a payment on any amount
			 due under the home loan, or for which a foreclosure proceeding was initiated,
			 the interest rate on such home loan at the time of such delinquency or
			 foreclosure;
					(E)include
			 information relating to foreclosures, including—
						(i)the
			 date of all foreclosures initiated by the mortgagee or servicer; and
						(ii)the combined
			 loan-to-value ratio of all mortgages on a home at the time foreclosure
			 proceedings were initiated;
						(F)for a home loan
			 that is in foreclosure, include information on all actions, including loan
			 modifications, taken to resolve the problem that led to the initiation of
			 foreclosure proceedings and all actions undertaken prior to initiation of a
			 foreclosure proceeding to resolve a delinquency or default;
					(G)identify each
			 home loan for which a foreclosure proceeding was completed in the preceding 12
			 months, including—
						(i)foreclosure
			 proceedings initiated in such 12-month period; and
						(ii)the date of the
			 foreclosure completion; and
						(H)include any other
			 information that the Secretary determines is necessary to carry out this
			 section.
					(3)Compliance plan
			 and reportThe Secretary, in consultation with the heads of
			 appropriate agencies, shall—
					(A)develop a plan to
			 monitor the compliance with the requirements established in this subsection by
			 mortgagees and servicers; and
					(B)submit to
			 Congress a report on such plan.
					(e)Consolidated
			 databaseThe Federal Financial Institutions Examination Council
			 shall create a consolidated database that establishes a connection between the
			 data provided under the Home Mortgage Disclosure Act (12 U.S.C. 2801 et seq.)
			 and the data provided under this subsection.
			(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
				(1)$5,000,000 for
			 fiscal year 2010; and
				(2)such sums as may
			 be necessary for each of fiscal years 2011 through 2013.
				6.Housing Trust
			 FundFrom funds received by
			 the Secretary of the Treasury from the sale of warrants under title I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.), the
			 Secretary of the Treasury shall transfer and credit $1,000,000,000 to the
			 Housing Trust Fund established under section 1338 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568) for use
			 in accordance with such section.
		
